Title: To John Adams from William Cunningham, 17 December 1808
From: Cunningham, William
To: Adams, John


                            Dear Sir.
                            Fitchburg, Dec. 17. 17808
                        
Since I enjoyed the pleasure of addressing you on the 10th. inst. I have seen two numbers of the Palladium and found them both silent respecting Mr. J. Q. A. Doubtful whether the Editors would publish my encomium on him I retained a copy, which is subjoined, and which shall release your patience from any farther tax on that subject.
“The causes of the Embargo originating unperceived, and operating, at first, in concealment, surprised us like a pestilence whose attack we could not instantly parry, and whose ravages we could not prescribe. In a situation so peculiar, to pause and ponder were undoubtedly proper. This is an apology for the Embargo, when it was imposed, to which I have never denied it a title. If this situation was seized by some as auspicious to their the experiment of their anti-commercial speculations—if a foreign dictation led these, or  others to its adoption, yet the apology, with respect to the most venal, should qualify suspicion, and it is ample for the justification of those who, acquiescing in the Embargo, were unactuated by the motive, and unmoved by the servility which a vigilant jealousy has decried. It is time that these were rescued from the opprobrium with which this jealousy has covered them—it is a moment of danger, and we should recal every Coriolanus whom we have undeservedly banished. But I shall concern myself no farther than with the case of one in whose political course, intelligence, probably probity, and the high spirit of an American have been remarkably displayed. If party rage has intercepted and thrown aside the tribute to his merit which has been expressed by Truth, its violence can have no present object in impeding the fair examination of his pretensions to the unabated confidence of his countrymen. Against the insinuation that John Quincy Adams’ assent to the Embargo with was contaminated with one or the other of the corrupt motives which are so justly censurable, I would ask neither candour nor charity to defend him; his defence is perfect in his public conduct preceding that assent, in a particular official act immediately succeeding it, and in his public explanation. That he is in favour of the duration of the Embargo, that he considers it a proper abiding “refuge of our violated peace,” cannot be presumed without refusing to his veracity the courtesy which no act of his life can give a colourable warrant for withholding. I have other views than justice to Mr. Adams in his vindication. The cause of rational Liberty is concerned in it, for if opinions must be controuled by the Strength of party, of what use is wisdom, or any mental excellence? Our present awful crisis in concerned in it, for if party rumours have been unjust to reputation, it may be material to its issue that our sober reflections should repair their injuries. Referring to the Life of Mr. Adams as the best witness of his worth, I shall submit the testimony of an attentive and judicious observer of it to those who may be indisposed to the research.
“Philadelphia, Feby. 20. 18797
“Dear Sir.
Without intending to censure any others, I give it as my decided opinion, that Mr. Adams is the most valuable public character we have abroad; and that there remains no doubt in my mind, that he will prove himself to be the ablest of all our Diplomatic Corps.—The public, more and more, as he is known, are appreciating his talents and worth; and his country would sustain a loss if these were to be checked.”
Geo. Washington.”
It was obligation in union with justice, that dictated this panegyric. The personal safety of Gen. Washington had been much oweing to the arraignment of by Mr. Adams of the pretensions of that pestilential Revolutionist, Genet, who, with Gov. Mc.Kean, Mifflin, Cheif Justice Mc.Kean, Mr. Speaker Muhlenburgh, J. D. Sargent and others, had fomented so much disaffection in Philadelphia as to overawe the deliberations of Congress, and to menace the President. Let the panegyric at least shield the talents of Mr. Adams from the shafts of half-read wits. It is in the simplicity of narrative, and not in the fervour of friendship, that I have Spoken of Mr. Adams—appendant to my subject, it has restricted me to a mode and measure in my praise.”
I see it asserted in the Boston papers, that the Democratic Electors will vote for Mr. Clinton for Vice-President. In the New York Evening Post of an early date in Nov. I saw an article formally announcing that he declined being a Candidate for that office. I may have admitted it too hastily from an impression long before imbibed that he would refuse to serve in that station.
Mrs. Warren, in her History of the Revolution, vol. II, page 207, has given, in a note, a sketch of the character of the Count de Vergennes, drawn, I presume, by your pen. Before the appearance of this history, I had publickly coupled the venality of Vergennes and the obsequiousness of his American vassals, to explain the cause of an intermission in your Diplomatic career. I am covetous of the information which will enable me to fortify this explanation with the direct proofs of his being a visionary, and of his destitution of moral worth. Mrs. Warren had amassed much information, and where she has confined herself to plain narration she appears very well. In the difficult undertaking of portraying characters she has betrayed her own incapacity, though it must be acknowledged that she has not been unhappy in her delineations in the instances which did not require a deep investigation. She is the most unfortunate when she assumes the umpirage of political division.
With veneration and esteem, / I am, Dear Sir, / Your Friend & Servt

            Wm. Cunningham, Jun.
            
            
P.S. As I have not yet received Mr. Pickerings Speech to the Indians, I am fearful that the letter containing it may has been miscarried.

